392 So.2d 987 (1981)
Dr. Edward SWAN, Appellant/Cross-Appellee,
v.
Avery WISDOM, Appellee/Cross-Appellant.
No. 79-1336/T4-604.
District Court of Appeal of Florida, Fifth District.
January 21, 1981.
Ronald L. Harrop of Gurney, Gurney & Handley, P.A., Orlando, for appellant/cross-appellee.
Maurice Wagner of Wagner & Bertone, Holly Hill, for appellee/cross-appellant.
COBB, Judge.
On a prior appeal, this court granted Swan a new trial. Since he was the prevailing party in that appeal, Swan moved for appellate costs in the trial court. The trial court entered an order finding that Swan was entitled to certain appellate costs, but refused to make the order a cost judgment subject to execution prior to the outcome of the new trial. Swan seeks review of that order.
The trial court erred in not making the order a cost judgment subject to execution. Fla.R.App.P. 9.400(a); Yost v. Congress International Corp., 383 So.2d 732 (Fla. 3d DCA 1980). That portion of the order inconsistent with this opinion is reversed, and the trial court is directed to add language of finality to the order.
REVERSED in part, with directions.
UPCHURCH, J., and SCHWARTZ, ALAN R., Associate Judge, concur.